        Case 3:17-cv-05769-RJB Document 135 Filed 11/08/18 Page 1 of 1



                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           NOV 8 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UGOCHUKWU GOODLUCK NWAUZOR                       No.   18-80095
and FERNANDO AGUIRRE-URBINA,
individually and on behalf of all those          D.C. No. 3:17-cv-05769-RJB
similarly situated,                              Western District of Washington,
                                                 Tacoma
                Plaintiffs-Respondents,
                                                 ORDER
 v.

THE GEO-GROUP, INC., a Florida
corporation,

                Defendant-Petitioner.

Before: NGUYEN and OWENS, Circuit Judges.

      Petitioner’s motion for leave to file a reply in support of its petition (Docket

Entry No. 8) is granted. The Clerk shall file the reply attached as an exhibit to

Docket Entry No. 8.

      The court, in its discretion, denies the petition for permission to appeal the

district court’s August 6, 2018 order granting class action certification. See Fed. R.

Civ. P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir. 2005).




MBI/MOATT
